Citation Nr: 1643165	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-18 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and J.H.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1961 to November 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2016, the Veteran testified via videoconference before the undersigned.  A transcript of that hearing is of record.



FINDINGS OF FACT

1.  On August 10, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to the issues of entitlement to service connection for a right ankle disability and whether there is new and material evidence to reopen a claim of entitlement to service connection for a right eye disorder.  

2.  The evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus are related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met for the claim of whether there is new and material evidence to reopen a claim of entitlement to service connection for a right eye disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 

2.  The criteria for withdrawal of a substantive appeal have been met for the claim for service connection for a right ankle disability.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 4.85 (2016). 

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

On August 10, 2016, prior to the promulgation of a decision in the appeals, the Board received written notification from the Veteran expressing a desire to withdraw claims for service connection for a right ankle disability and to reopen a claim of entitlement to service connection for a right eye disorder.  

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204 (2016).  

The Veteran's notification containing his request to withdraw the issues has been reduced to writing, and it contains his name and claim number, and was received August 10, 2016.  The Board has not yet issued a final decision concerning the claims currently on appeal, thus the criteria are met for withdrawal of the claims of entitlement to service connection for a right ankle disability and whether there is new and material evidence to reopen a claim of entitlement to service connection for a right eye disability.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed, and dismissal of the pending appeal is appropriate.  Accordingly, further action by the Board on these issues is not appropriate and the appeal as to the right ankle and right eye claims must be dismissed.  38 U.S.C.A. § 7105(d) (West 2014).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition, certain chronic diseases, including sensorineural hearing loss and tinnitus (as organic diseases of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The Veteran maintains that he has a current bilateral hearing loss disability and that he has tinnitus, both of which are the direct result of noise exposure during active service.  The Veteran specifically asserts that he developed hearing loss and tinnitus during active service as a result of in-service exposure to traumatic noise during the performance of duties working on a firing range as a heavy vehicle operator, and that those disabilities have continued to worsen since service.  At the August 2016 Board Hearing the Veteran testified that he was exposed to traumatic noise on a firing range as part of his military duties driving a truck, and reporting he regularly experienced decreased hearing acuity and ringing and buzzing in his ears after working on the range.

The Veteran has been diagnosed with both bilateral sensorineural hearing loss and bilateral tinnitus at a July 2011 VA-ordered audiological examination.  The audiogram shows that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels greater than 40 decibels at 2000 and 4000 Hertz, and bilateral speech recognition scores on the Maryland CNC test of 92 percent.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016); Hensley v. Brown, 5 Vet. App. 155 (1993).  

Moreover, at the hearing, the Veteran has reported exposure to acoustic trauma during active service, including during the performance of duties working on a firing range as a heavy vehicle operator.  The Board notes that the Veteran's October 1963 separation examination is silent for complaints of bilateral hearing loss or tinnitus.  Nevertheless, the Veteran testified at the August 2016 Board hearing that he first experienced an auditory pathology, including decreased hearing acuity and tinnitus, during active service, and that his auditory symptoms have progressively worsened since that time.  When audiometric test results do not meet the regularity requirements for establishing a hearing loss disability at the time of the Veteran's separation from service, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran is competent to report experiencing an in service injury and resultant diminished hearing and additional auditory pathology in the form of tinnitus, as hearing loss and tinnitus are conditions with unique and readily identifiable features that are capable of lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Importantly, the Veteran's service personnel records show that his Military Occupational Specialty (MOS) was as a heavy vehicle driver.  Additionally, the Veteran's reports of experiencing diminished hearing acuity immediately following separation from service are further bolstered by the competent testimony of J.H., who stated at the Board hearing that he observed the Veteran struggling to hear when he returned from active duty in the 1960s, and that he never observed any issues with the Veteran's hearing prior to his entry into service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the Board finds the Veteran to be credible in his report of having auditory symptomatology since service.  Thus, there is competent and credible lay evidence of record that bilateral hearing loss and tinnitus occurred following acoustic trauma during active service and have continued to progress since that time.  

The Board acknowledges that there is a negative etiological opinion of record in the form of the July 2011 VA-ordered audiological examination report.  However, the Board assigns less persuasive value to that opinion, as it did not adequately address the Veteran's lay assertions of onset and continuity of symptomatology, and did not have the opportunity to review the testimony of J.H. regarding observing hearing loss after service, but not before.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, while the examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were not due to military noise exposure, the examiner based the negative opinion solely upon the absence of documented hearing loss upon separation.  However, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155 (1993). Ledford v. Derwinski, 3 Vet. App. 87 (1992) (lack of documented hearing loss while in service is not fatal to a claim for service connection.).  Furthermore, although the examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were more likely due to noise exposure in civilian life, the examining audiologist did not reconcile that determination with the Veteran's statements concerning lack of exposure to acoustic trauma in his civilian occupation.  Therefore, the July 2011 VA medical opinion forms an inadequate foundation upon which to base a denial of entitlement to service connection.  

In sum, the Veteran has competently and credibly reported a continuity of symptomatology of bilateral auditory pathology in the form of tinnitus and decreased hearing acuity during and since active service.  Charles v. Principi, 16 Vet. App. 370 (2002); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This report of a continuity of symptomatology suggests a link between his current bilateral hearing loss and tinnitus and active service.  Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).




ORDER

The appeal of the claim of whether there is new and material evidence to reopen a claim of entitlement to service connection for a right eye disorder is dismissed.

The appeal of the claim of entitlement to service connection for a right ankle disability is dismissed.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


